COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-177-CV




SONIA MARR AND ALL OTHER                                          APPELLANT
OCCUPANTS

                                              V.

U.S. BANK NATIONAL ASSOCIATION                                      APPELLEE
AS A TRUSTEE FOR THE C-BASS
MORTGAGE LOAN ASSET-BACKED
CERTIFICATES, SERIES 2006-CB2

                                           ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ------------


      On April 30, 2008 and May 15, 2008, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this




      1
          … See T EX. R. A PP. P. 47.4.
appeal unless the $175 filing fee was paid.       See T EX. R. A PP. P. 42.3(c).

Appellant has not paid the $175 filing fee.2 See T EX. R. A PP. P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 3

we dismiss the appeal. See T EX. R. A PP. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See T EX. R. A PP. P. 43.4.




                                                  PER CURIAM


PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: June 19, 2008




      2
       … We note that appellant filed an affidavit of indigence with the trial
court, and that the trial court sustained the contests to this affidavit made by
the court reporter and county clerk because appellant failed to comply with rule
of appellate procedure 20.1. However, appellant did not challenge these
rulings in this court.
      3
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in court of appeals).

                                        2